Citation Nr: 0501505	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to May 
1963, and from April 1964 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim.

For the reasons stated below, the Board concludes that 
additional development is necessary in the instant case.  
Accordingly, this appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Here, the veteran has asserted he has PTSD due to combat 
experiences while on active duty in the Republic of Vietnam.  
The record also contains various medical opinions which 
diagnose him with PTSD based upon this account.

The veteran's service personnel records, to include his DD 
Form 214, confirms that he had active service in the Republic 
of Vietnam.  His military occupational specialty was that of 
a Special Radio Operator.  Further, his records reflect that 
he participated in counter-insurgency operations while in 
Vietnam, as well as the Vietnam Defense Campaign.  
Additionally, he was awarded the Good Conduct Medal, the 
National Defense Service Medal, the Vietnam Service Medal 
with three stars, and the Republic of Vietnam Campaign Medal.

In a June 2003 Supplemental Statement of the Case (SSOC), the 
RO stated that the service personnel records disclosed that 
the veteran may have been involved in combat in that he 
participated in counter-insurgency operations in Vietnam and 
in the Vietnam Defense Campaign.  However, the RO denied the 
claim finding that the disability had not been firmly 
diagnosed and accompanied with a verifiable stressor.

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

Here, as indicated by the June 2003 SSOC, no explicit 
determination appears to have been made as to whether the 
veteran actually engaged in combat.  Moreover, it does not 
appear that the RO tried to verify any of the veteran's 
purported stressors through official channels.  In light of 
the duty to assist, the Board concludes that an attempt 
should be made to verify these stressors.  Accordingly, a 
remand is necessary.

The Board further finds that if any of the veteran's 
purported stressors are verified, or if it is determined that 
he is entitled to the benefit of 38 U.S.C.A. § 1154(b), a new 
examination should be accorded to determine whether he 
currently has PTSD, or any other acquired psychiatric 
disorder, based upon the confirmed events of his active 
service.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request additional 
information from the veteran regarding 
his purported in-service stressors, to 
include specific dates and places where 
these events occurred.

2.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify, these stressors through official 
channels, to include possible referral to 
the United States. Armed Services Center 
for Research of Unit Records (USASCRUR).

3.  If any stressor is verified, or if it 
is determined that 38 U.S.C.A. § 1154(b) 
is applicable, the veteran should be 
afforded an examination to determine the 
current nature and etiology of his 
purported psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner should indicate 
that the claims folder was reviewed.  

Following examination of the veteran, the 
examiner should make a specific 
determination as to whether the veteran 
has PTSD in accord with the criteria 
found in Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV).  
Additionally, the examiner should state 
the stressor upon which the diagnosis is 
based.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of 38 U.S.C.A. § 1154(b), 
to include an explicit determination as 
to whether the veteran engaged in combat 
while on active duty.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the most recent SSOC 
in October 2003, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


